Citation Nr: 1807724	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-05 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a rating in excess of 10 percent prior to August 17, 2015, and in excess of 20 percent as of August 17, 2015, for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

The Veteran appeared before the undersigned Veterans Law Judge in a July 2015 Board Hearing at the RO.  A copy of the transcript is of record.

The Board remanded this matter in July 2016 for additional medical development, and also remanded a claim for service connection for a right ankle disability.  A January 2017 rating decision established service connection for degenerative arthritis of the right ankle.  Therefore, that claim has been granted and is no longer on appeal.


REMAND

Although further delay is regrettable, the issue of entitlement to an increased rating for a lumbar spine disability must be remanded for further development.  Where VA provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

An August 2016 VA examiner opined that ankylosis of the thoracolumbar spine caused less than normal movement.  However, the examiner did not note whether favorable or unfavorable ankylosis was indicated in that examination report.  In addition, that examination shows ranges of motion, which contradicts the finding of ankylosis.  Therefore, the Board finds that additional examination is needed to determine the current severity of the lumbosacral spine disability and whether ankylosis is present.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The examiner must review the claims file and should note that review.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The examiner should provide sufficient reasoning to support the opinion.  The examiner should specifically opine whether or not ankylosis is shown.  The examiner should provide range of lumbosacral spine motion for active and passive motion and for weight-bearing and nonweight-bearing.  The examiner should state whether there is any additional loss of function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

